     Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 1 of 30. PageID #: 870




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 WILLIAM PLAGENS, et al.,                    )     Case No. 1:20-cv-2744
                                             )
              Plaintiffs,                    )     Judge J. Philip Calabrese
                                             )
       v.                                    )     Magistrate Judge Thomas M. Parker
                                             )
 JENNIFFER D. DECKARD, et al.,               )
                                             )
              Defendants.                    )
                                             )
                                             )
 SERGIO BARON, et al.,                       )     Case No. 1:21-cv-238
                                             )
              Plaintiffs,                    )     Judge J. Philip Calabrese
                                             )
       v.                                    )     Magistrate Judge Thomas M. Parker
                                             )
 JENNIFFER D. DECKARD, et al.,               )
                                             )
              Defendants.                    )
                                             )

                               OPINION AND ORDER

      Currently before the Court are four motions to consolidate related putative

securities class actions, select lead plaintiff, and appoint counsel. The uncontested

issue—whether the cases should be consolidated—can be resolved easily. Selection

of a lead plaintiff, and the appointment of counsel that goes with it, is hotly contested.

The Court conducted on-the-record interviews of the three potential lead plaintiffs on

July 23, 2021 and then heard arguments from counsel. Based on that proceeding, the

parties’ respective arguments, and the record as a whole, the Court makes the

following findings of fact and conclusions of law in resolving the pending motions.
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 2 of 30. PageID #: 871




                                  BACKGROUND

      On December 10, 2020, Plaintiff William Plagens filed a complaint against

Defendants Jenniffer Deckard, Mark Barrus, Michael Biehl, Andrew Eich, and

Richard Navarre, all of whom worked for Covia Holdings Corporation or its

predecessors. (Plagens ECF No. 1, ¶ 6–11, PageID #2–3.) Then, on January 29, 2021,

Plaintiff Sergio Baron filed a nearly identical complaint against the same Defendants.

(Baron ECF No. 1, ¶¶ 17–21, PageID #4–5.) Both actions allege Defendants violated

Section 10(b) and Section 20(a) of the Securities Exchange Act of 1934, 15 U.S.C.

§§ 78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. § 240.10b-5.    For present purposes,

when citing the record, the Court refers to the Plagens complaint unless otherwise

indicated and takes Plaintiffs’ allegations as true.

      Covia, the company for which all Defendants worked, was created when its two

predecessor companies, Fairmount Santrol and Unimin Corporation, merged in 2018.

(ECF No. 1, ¶ 13, PageID #4.)     In that merger, shareholders received $0.73 in cash

consideration and 0.2 shares of Covia stock for each Fairmount Santrol share held at

the time of the merger. (Id.) For the sake of convenience in this ruling, when the

Court refers to Covia, it includes Covia, Fairmount Santrol, and Unimin. Neither

action named Covia as a defendant because at the time the cases were filed, the

company was in Chapter 11 bankruptcy. (Id.)

      A.     SEC Investigation and Covia’s Bankruptcy

      Covia operated in the hydraulic fracturing space. Better known as fracking,

hydraulic fracturing involves—to oversimplify—boring wells into rock and injecting

water, sand (also called a proppant), and chemicals at high pressure to crack the rock,


                                           2
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 3 of 30. PageID #: 872




releasing natural gas or oil. (Id., ¶ 15, PageID #5.) Covia produced proppant that it

marketed and sold to drilling companies.        (Id., ¶ 15, PageID #4–5.)     In this

competitive market, Covia distinguished itself by using what it said was a proprietary

resin and other coating technologies, for which drillers paid a premium. (Id., ¶¶ 15,

23, PageID #5, 7.)

      Plaintiffs allege that the statements Covia made to the market about its

proppant and financial performance were misleading or false. For example, Plaintiffs

allege that in at least one internal review company scientists found Covia’s “most-

marketed products did not perform much better than ordinary sand.” (Id., ¶ 20,

PageID #6.) Covia was allegedly able to keep this negative information to itself until

2017, when an employee filed a whistleblower complaint with the Securities and

Exchange Commission. (Id., ¶ 21.)

      Then, in its 2018 10-K, Covia announced to the market that on March 18, 2019,

it had received a subpoena from the SEC seeking information about its proppants.

(Id., ¶ 27, PageID #8.) After that first subpoena, the SEC continued to request

additional information. (Id., ¶ 31, PageID #9.) Eventually the SEC subpoenaed

current and former Covia employees to testify in connection with its ongoing

investigation.   (Id.)   On June 29, 2020, Covia voluntarily entered Chapter 11

bankruptcy. (Id., ¶ 33, PageID #10.) The next day, the New York Stock Exchange

delisted Covia’s stock and suspended trading. (Id., ¶ 34.) On July 1, 2020, Covia

shares were trading over the counter at a fraction of the price they garnered just a

week earlier. (Id., ¶ 35.) The next week, the company received a Wells Notice from




                                          3
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 4 of 30. PageID #: 873




the SEC, notifying Covia that agency staff recommended the Commission file an

action against the company. (Id., ¶ 37, PageID #10–11.) These lawsuits followed.

      B.     Movants’ Backgrounds and Arguments for Appointment

      Four individuals—Paul Antosca, Sergio Baron, Dr. Thomas Phelps, and

Christopher Palmer—each moved for appointment as lead plaintiff in both the

Plagens and Baron actions. Their opening briefs largely track one another: each

argues he suffered the largest financial loss under the framework provided by the

Private Securities Litigation Reform Act of 1995, each can adequately represent the

class, and the claims each asserts are typical of other putative class members. After

initially seeking appointment as lead plaintiff, Mr. Palmer withdrew his request.

(ECF No. 14, PageID #445–46.) Accordingly, the Court DENIES Mr. Palmer’s motion

for appointment as lead plaintiff and approval of selection of counsel. (ECF No. 7.)

      On July 23, 2021, the Court conducted on the record interviews of Mr. Antosca,

Mr. Baron, and Dr. Phelps in connection with discharging its obligations to appoint

the lead plaintiff who will most capably and adequately represent the class. Based

on the information presented at the interviews and in Movants’ respective papers,

the record shows the following about each and his arguments why he is the most

adequate plaintiff.

             B.1.     Paul Antosca

      Mr. Antosca works in Boston for DWS Group, an arm of Deutsche Bank. He

heads the tax department responsible for oversight of the mutual funds DWS

manages. (ECF No. 41, PageID #765.) Mr. Antosca has worked at DWS for sixteen

years and previously worked at John Hancock and Price Waterhouse. (Id.) Both


                                          4
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 5 of 30. PageID #: 874




personally and professionally, he has substantial experience trading and investing

and a depth of knowledge of the markets and relevant financial performance metrics.

(Id., PageID #756–57.)      Mr. Antosca had not confirmed with his employer’s

compliance department whether he could serve as a lead plaintiff in a securities class

action and was unsure whether such approval was necessary.

      Mr. Antosca first learned about Fairmount Santrol from a friend before the

merger and decided to invest personally in the company. (Id., PageID #757–59.) All

of his stock purchases came before the merger, and he did not sell any shares during

the class period. (Id., PageID #759–60.) Mr. Antosca estimated that his investment

in Covia accounted for about twenty percent of his personal investment portfolio. (Id.,

PageID #758–59.)

      After learning about the SEC investigation and learning of the suit,

Mr. Antosca chose a law firm close to his home to represent him, which he found

through an advertisement the firm circulated.       (Id., PageID #766–67.)    As lead

plaintiff, Mr. Antosca said he would meet monthly with counsel, but otherwise came

across as deferential to counsel on the conduct of the litigation.       (Id., PageID

#761–64.) When asked about discovery, Mr. Antosca equivocated on his willingness

to produce the sort of documents or information that he might perceive as personal

or invasive and that might be required of a lead plaintiff. (Id., PageID #763–64.)

Further, he expressed reluctance to appear personally in Court, a hesitancy he

attributed to travel restrictions due to Covid-19. (Id., PageID #764–65.)




                                          5
     Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 6 of 30. PageID #: 875




      Mr. Antosca maintains that he should be appointed lead plaintiff because he

expended the most money to purchase Covia stock and suffered the largest

approximate loss. (ECF No. 16, PageID #472.) Further, he argues that the Court

only need make preliminary findings of adequacy and typicality, each of which he

satisfies. (Id., PageID #473–74.) Mr. Antosca also rejects the claims the other

Movants make, including that he lacks adequacy and typicality because he traded

pre-merger. (ECF No. 21-1.)

      As for the other Movants, Mr. Antosca argues that the certifications of both

Mr. Baron and Dr. Phelps contain errors, suggesting they are not sufficiently engaged

to be lead plaintiff. (Id.) For example, Mr. Antosca notes that Dr. Phelps referred to

the litigation as “against Covia,” which is not actually a named party, and both other

movants have only a basic understanding of the actions. (Id., PageID #475–76.)

Because of his claimed suitability and the others’ deficiencies, Mr. Antosca contends

he is the most adequate plaintiff.

             B.2.   Sergio Baron

      Mr. Baron hails from Brazil but has resided in the United States since 2005

and is now a citizen. (ECF No. 41, PageID #777–78.) Trained as an engineer, he

spent his early career working in the oil and gas industries, but has since worked on

the commercial side of the field. (Id., PageID #777–79.) For the last three years,

Mr. Baron has worked in New York as a market analyst of the oil and gas industries

for S&P Global. (Id.) He too learned about Fairmount Santrol through his work.

(Id., PageID #779.) It is not clear whether Mr. Baron needs or obtained approval from

his employer to serve as lead plaintiff or participate in securities litigation.


                                            6
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 7 of 30. PageID #: 876




      In discussing his trading activity, Mr. Baron described daily trading that

involved shorter-term put and call options, which he exercised often and used as a

method for hedging his risks. (Id., PageID #780–81.) Sometimes, in exercising those

options, the strike price would fall outside the daily trading range. (Id., PageID

#785–86.) Notwithstanding this sort of trading, Mr. Baron emphasized that he was

“long” Covia—holding the stock with a long-term eye toward profit. (Id., PageID

#780–81.) Mr. Baron estimated that Covia stock comprised between twenty and

twenty-five percent of his personal investments. (Id., PageID #780.)

      In response to an email solicitation, Mr. Baron connected with his counsel. He

felt comfortable working with his counsel after some appropriate diligence and time

developing a rapport. (Id., PageID #785.) At a high level, he understands the

litigation process, his discovery obligations, and is willing to work with and oversee

counsel. (Id., PageID #782–85.)

      Mr. Baron advocates for a different loss calculation, under which he would be

the presumptive lead plaintiff after disqualifying Mr. Antosca for not purchasing

shares post-merger.    (Baron ECF No. 10, PageID #213–14.)        Mr. Baron argues

Mr. Antosca is atypical and subject to unique defenses: “pre-merger shareholders are

situated differently from post-merger shareholders because they acquired their Covia

shares in connection with the merger,” not by purchasing them on the open market.

(Id., PageID #218.)   After excluding Mr. Antosca, Mr. Baron claims the largest

financial interest under his proposed modified calculation. (ECF No. 19, PageID

#485–86.)   To position himself in this analysis ahead of Dr. Phelps, Mr. Baron




                                          7
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 8 of 30. PageID #: 877




reiterates in reply that net shares purchased should not be the determinative factor

and, under his modified loss analysis, Dr. Phelps has not suffered as large of a loss

as he has. (Id., PageID #487.)

             B.3.   Dr. Thomas Phelps

      Dr. Phelps is a pediatrician in the Cleveland area and, though he does some

consulting overseas, lives and works in this District. (ECF No. 41, PageID #797–98.)

Dr. Phelps indicated that he does not trade in many companies at once or through a

broker, but instead chooses a handful of companies to investigate more thoroughly

and then invests in two or three of them at a time. (Id., PageID #799–800.) He

learned about the company because he lives near some of its operations and through

involvement in the local community. (Id., PageID #800–01.) These experiences

caused Dr. Phelps to investigate the company and, based on what he learned about

its representations regarding its products, decide to purchase stock. In discussing his

transactions during the potential class period, Dr. Phelps indicated his sales of Covia

stock were attempts to cost average (though he engaged in some panic selling as the

company approached bankruptcy). (Id., PageID #801–02.) Covia stock amounted to

between thirty and forty percent of his total private portfolio, and roughly twenty-

five percent of his net worth was bound up with that stock. (Id., PageID #801.)

      When he learned about litigation involving the company, Dr. Phelps

investigated three or four law firms and interviewed at least two of them within a

week or two. (Id., PageID #802–03.) He expressed an interest in prosecuting this

action on behalf of aggrieved investors and understands the demands of litigation and

discovery through his professional experience. (Id., PageID #803–05.)


                                          8
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 9 of 30. PageID #: 878




      Dr. Phelps argues that he has the “largest interest by two of the three ‘most

objective’ factors” and should be appointed lead plaintiff. (ECF No. 15, PageID #452.)

Regarding his financial loss, Dr. Phelps argues the “loss calculation is not

straightforward” here because of the merger, meaning the other factors the Court

needs to consider take precedence over approximate loss. (Id., PageID #451–52.)

Moreover, Dr. Phelps maintains he bought shares both pre- and post-merger, so

despite having the second-largest financial interest, he argues he is more than

adequate and most typical of the eventual class in this action. (Id., PageID #452–53.)

      Regarding the other Movants, Dr. Phelps maintains Mr. Antosca would be

subject to unique defenses that are not typical of the class because he purchased

shares only before the merger, and some of his purchases were at “stock prices outside

of the day’s trading range.” (ECF No. 15, PageID #455.)          Also, he dismisses

Mr. Baron’s “indecipherable and unreplicable [sic] ‘modified’ loss calculation.” (ECF

No. 20, PageID #503–04.) Beyond that, Dr. Phelps argues that Mr. Antosca has “little

incentive” to pursue the case “on behalf of the whole class” and his “interest is not

aligned with” all involved. (ECF No. 15, PageID #456–57.) Perhaps illustrative of

his position, Dr. Phelps makes little mention of Mr. Baron, other than that he

engaged in options trading, not the activities of the “typical class member in this

case.” (Id., PageID #458–59.)

                                    ANALYSIS

      The Court considers the easy issue—consolidation under Rule 42—first, then

tackles the more involved question—who to appoint as lead plaintiff—second.




                                          9
      Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 10 of 30. PageID #: 879




I.      Consolidation

        Under Rule 42(a), a court is permitted to consolidate actions which involve

common questions of law or fact.        Fed. R. Civ. P. 42(a)(2).    “Courts agree that

‘consolidation is particularly appropriate in securities class action litigation.’” City of

Hollywood Firefighters’ Pension Fund v. TransDigm Grp., Inc., No. 1:17-cv-1677,

2017 WL 6028213, at *1 (N.D. Ohio Dec. 5, 2017) (quoting French v. CBL & Assoc.

Props., Inc., No. 1:16-cv-165, 2016 WL 7668501, at *1 (E.D. Tenn. Sept. 26, 2016)).

The Reform Act contemplates consolidation where “more than one action on behalf of

a class asserting substantially the same claim or claims arising under this chapter

has been filed.” 15 U.S.C. § 78u-4(a)(3)(A)(ii).

        All four Movants—Mr. Antosca, Mr. Baron, Mr. Palmer, and Dr. Phelps—agree

the Plagens and Baron actions should be consolidated. (ECF No. 5-1, PageID #64–65;

ECF No. 6-1, PageID #149; ECF No. 7-1, PageID #216; ECF No.8-1, PageID #290.)

Defendants do not oppose. The Court agrees that consolidation of these actions is

appropriate. Both raise common questions of law and fact, and consolidation will

serve judicial economy, mitigate delay, and avoid duplicative costs. Accordingly,

under Rule 42(a), the Court consolidates Baron v. Deckard, et al., Case No. 1:21-cv-

238 (N.D. Ohio), into Plagens v. Deckard, et al., Case No. 1:20-cv-2744 (N.D. Ohio).

The Court will refer to the earlier-filed docket in resolving the remaining issues,

unless otherwise indicated.

II.     Selecting a Lead Plaintiff

        The Reform Act directs the Court to appoint as lead plaintiff the member or

members of the putative class who are most capable of adequately representing the


                                            10
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 11 of 30. PageID #: 880




interests of class members. See 15 U.S.C. § 78u-4(a)(3)(B)(i). Under the statute, the

Court “shall adopt a presumption that the most adequate plaintiff” is the “person or

group of persons” that “filed the complaint or made a motion” for appointment, and

by the Court’s determination, “has the largest financial interest in the relief sought

by the class” and “otherwise satisfies the requirements of Rule 23 of the Federal Rules

of Civil Procedure.” Id. § 78u-4(a)(3)(B)(iii)(I)(aa)–(cc). This presumption can be

rebutted with “proof by a member of the purported class” that the presumptively most

adequate plaintiff either “will not fairly and adequately protect the interests of the

class” or “is subject to unique defenses that render” that plaintiff “incapable of

adequately representing the class.” Id. § 78u-4(a)(3)(B)(iii)(II)(aa)–(bb).         Once

selected, the lead plaintiff is then empowered, “subject to the approval of the court,”

to choose and retain class counsel. Id. § 78u-4(a)(3)(B)(v).

      These statutory criteria target two principal abuses in securities litigation—

that it is pursued by professional plaintiffs or brought by nominal plaintiffs who are

actually controlled by counsel. See, e.g., In re Enron Corp. Sec. Litig., 206 F.R.D. 427,

441–42 (S.D. Tex. 2002) (discussing prior “abusive practices and manipulation” by

class action lawyers). “In place of . . . a practice wherein the class lawyer selected the

class plaintiff—Congress sought to substitute a new model” under which “the court

would appoint the lead plaintiff who, in turn, would select and direct class counsel.”

In re Network Assocs., Inc. Sec. Litig., 76 F. Supp. 2d 1017, 1020 (N.D. Cal. 1999).

Consistent with this statutory model, the Reform Act limits the number of times a

person may serve as lead plaintiff. “[A] person may be a lead plaintiff, or an officer,




                                           11
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 12 of 30. PageID #: 881




director, or fiduciary of a lead plaintiff, in no more than 5 securities class

actions . . . during any 3-year period.” 15 U.S.C. § 78u-4(a)(3)(B)(vi).

       Procedurally, the Court must first verify that the plaintiff who filed the action

published notice describing the claims asserted and the prospective class period in a

“widely circulated national business-oriented publication or wire service” within

twenty days of the lawsuit’s filing. Id. § 78u-4(a)(3)(A)(i). That notice must advise

potential class members that they have sixty days from the notice date to move for

appointment as lead plaintiff. Id. § 78u-4(a)(3)(A)(i)(II). This notice requirement

aims “to draw all potential lead plaintiffs into the suit so that the district court will

have the full roster of contenders before deciding which contender to appoint.” China

Agritech, Inc. v. Resh, 138 S. Ct. 1800, 1807 (2018). Here, the notice requirements

are satisfied, focusing the dispute between Movants on who should be appointed lead

plaintiff.

       II.A. Largest Financial Interest in the Relief Sought

       Congress did not provide a definitive definition for, and failed to elaborate

much on, what constitutes the “most adequate plaintiff.” To fill this gap, courts have

created various tests and analyzed several factors to aid in this inquiry. See, e.g.,

Owens v. FirstEnergy Corp., Nos. 2:20-cv-3785, 2:20-cv-4287, 2020 WL 6873421, at

*5 (S.D. Ohio Nov. 23, 2020) (deploying the test developed in Lax v. First Merchants

Acceptance Corp., No. 97 C 2716, 1997 WL 461036, at *6 (N.D. Ill. Aug. 11, 1997), and

In re Olsten Securities Litigation, 3 F. Supp. 2d 286, 295 (E.D.N.Y. 1998)); see also

7 Newberg on Class Actions § 22:42 (5th ed. 2011); Manual for Complex Litigation

§ 31.31 (finding the four-factor test helpful).


                                           12
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 13 of 30. PageID #: 882




      To determine which movant has the largest financial interest, the Lax/Olsten

test analyzes: (1) number of shares purchased during the class period; (2) number of

net shares purchased during the class period; (3) total net funds expended during the

class period; and (4) approximate loss suffered during the class period.        City of

Hollywood, 2017 WL 6028213, at *2.         These “objective indicators” help “reveal

whether plaintiffs actually profited during the Class Period from the inflated stock

prices.” Owens, 2020 WL 6873421, at *5 (cleaned up). Determining the method and

appropriate factors for identifying the most adequate plaintiff rests within the Court’s

discretion. Id. Movants focus on the Lax/Olsten factors, so the Court begins with

their arguments for determining who has the largest financial interest.

             II.A.1. Gross and Net Shares Purchased

      The Court considers the first two Lax/Olsten factors together because each

relates to the number of shares purchased during the class period. Each Movant

presents different calculations of the total shares and net shares each purchased.

      Mr. Antosca summarizes the three Movant’s positions as follows:

          Movant                 Shares Purchased           Net Shares Purchased

        Mr. Antosca                     26,000                       26,000

         Mr. Baron                     160,638                       78,200

         Dr. Phelps                   1,113,465                      712,940

(ECF No. 16, PageID #473.) Mr. Antosca’s reply brief accurately states Mr. Baron’s

positions, despite an inadvertent typographical error in his response. (Compare id.,

with ECF No. 21-1 n.2, PageID #520–21.)



                                          13
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 14 of 30. PageID #: 883




      Mr. Baron’s calculations differ slightly:

         Movant                 Shares Purchased        Net Shares Purchased

       Mr. Antosca                      26,000                   26,000

        Mr. Baron                      160,836                   78,200

        Dr. Phelps                    1,338,925                 724,400

(Baron ECF No. 10, PageID #217; ECF No. 19, PageID #486 (correcting errors).) By

excluding options transactions, Mr. Baron reaches somewhat different figures than

Mr. Antosca. (Baron ECF No. 10, PageID #217 n.4.)

      Dr. Phelps offers yet a third summary:

          Movant                   Shares Purchased         Net Shares Purchased

        Mr. Antosca                       26,000                      26,000

         Mr. Baron                        70,860                      70,860

         Dr. Phelps                      1,338,925                    724,400

(ECF No. 15, PageID #449.)

      Movants’ competing arguments identify two differences in their calculations,

namely Mr. Baron’s gross shares and Dr. Phelps’ net shares. In sum:

         Movant                 Shares Purchased        Net Shares Purchased

       Mr. Antosca                      26,000                   26,000

        Mr. Baron                 160,836 or 70,860              78,200

        Dr. Phelps                    1,338,925            724,400 or 712,940

(Baron ECF No. 10, PageID #217; ECF No. 15, PageID #449; ECF No. 16, PageID

#473; ECF No. 19, PageID #486; ECF No. 21-1, PageID #521.) Dr. Phelps does not


                                          14
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 15 of 30. PageID #: 884




raise any mathematical issues in his reply, largely because he maintains that by any

measure, he purchased more shares, both gross and net, than either of the other two.

(ECF No. 20, PageID #504–05.)

      Under the first two Lax/Olsten factors, Dr. Phelps appears to have the largest

financial stake in this litigation, measured by number of shares, however one counts.

With respect to these two Lax/Olsten factors, the Court finds that Dr. Phelps has the

largest financial interest.

             II.A.2. Net Expenditure and Approximate Loss

      While the largest stake determined solely by number of shares provides one

measure of how the Court can calculate “the largest financial interest in the relief

sought by the class,” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb), the two remaining

Lax/Olsten factors provide others. The third factor looks to net funds expended, and

the fourth approximates the loss each Movant sustained.

      Ascertaining net expenditures—the amount each Movant spent on Covia stock

during the class period—is relatively straightforward.         The following table

summarizes Movants’ respective positions on the net expenditures each made during

the class period, with each row identifying the net expenditures that Movant shows

as the correct amount:




                                         15
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 16 of 30. PageID #: 885




                      Net Expenditures        Net Expenditures   Net Expenditures
                        by Mr. Antosca          by Mr. Baron       by Dr. Phelps

  As Calculated by
                         $786,249.00            $490,907.16         $340,350.22
    Mr. Antosca

  As Calculated by
                         $786,252.00            $355,875.05         $274,479.50
     Mr. Baron

  As Calculated by
                         $786,249.00            $492,643.82         $629,938.35
     Dr. Phelps

(ECF No. 16, PageID #473; Baron ECF No. 10, PageID #217; ECF No. 15, PageID

#449.) However one analyzes the numbers here, Mr. Antosca expended the greatest

amount on Covia stock during the class period.        That makes sense because he

acquired Covia stock pre-merger.

      Translating these net expenditures and stock holdings into recoverable losses

provides a more challenging exercise, particularly at this stage of the proceedings.

Movants offer different calculations of their losses, based on competing valuation

methods. Two predominant methodologies feature in this calculation—the “Last In,

First Out” or LIFO method, and the “First In, First Out” or FIFO method.

      Mr. Antosca argues for using a standard LIFO calculation and urges the Court

to afford the fourth Lax/Olsten factor the deference other courts often give it. (ECF

No. 16, PageID #472–73.) Mr. Baron advocates a “modified LIFO methodology” that

the Second Circuit uses, which excludes losses from investments sold before a

corrective disclosure is made. (Baron ECF No. 10, PageID #215–16.) This analysis

is proper, he argues, based on the Supreme Court’s holding in Dura Pharmaceuticals,

Inc. v. Broudo, 544 U.S. 336, 345–46 (2005).        (Id., PageID #216.)   Dr. Phelps



                                         16
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 17 of 30. PageID #: 886




maintains that approximate loss is “less useful” in circumstances where competing

movants offer “different methodologies” to approximate loss and, in such cases, the

other factors become more important. (ECF No. 15, PageID #451 (cleaned up).)

                    II.A.2.a. FIFO Versus LIFO

      FIFO calculates loss by matching purchases of stock against sales in the order

in which each occurs:

      [T]he first shares sold are matched against the first shares purchased.
      If the ‘first shares purchased’ are pre-class period purchases, then the
      first shares sold are matched against these pre-class purchases and the
      resulting gain or loss is excluded from the loss calculation. Thereafter,
      class period sales are matched against class period purchases to
      calculate losses. For any shares retained at the end of the class period,
      those shares are assigned a value, often a 60-day or 90-day post-fraud
      disclosure average.

In re Cardinal Health, Inc. Sec. Litig., 226 F.R.D. 298, 303 (S.D. Ohio 2005). Under

the FIFO method, “a plaintiff can ‘zero out’ class period sales by matching them to

pre-class period purchases, which can ‘grossly inflate’ damages.” Owens, 2020 WL

6873421, at *6.

      Under the LIFO method, in contrast, “a plaintiff’s gains during the class period

are offset from its ultimate losses.” Id. That is, any sale of stock during the class

period is “matched against” the last shares purchased. Id. “In other words, LIFO

helps reveal whether plaintiffs actually profited from class period transactions due to

inflated stock prices.” Id.

      District courts within this Circuit decidedly favor LIFO over the FIFO, and so

do Movants. See id. (citing Cardinal Health, 226 F.R.D. at 304). A case from this

District illustrates why. In In re Goodyear Tire & Rubber Co. Securities Litigation,



                                          17
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 18 of 30. PageID #: 887




No. 5:03-cv-2166, 2004 WL 3314943 (N.D. Ohio May 12, 2004), an institutional fund

claimed it lost $3.7 million using a FIFO analysis. During the class period, the fund

sold over 200,000 more shares than it purchased, such that it derived more in profit

than it suffered in losses on the purchase of shares. Id. at *4. In other words, the

fund made money because the share price was allegedly inflated when the fund sold

stock it previously purchased. Id. Although the fund acquired some shares during

the class period, overall its trading history showed that its gains exceeded its losses.

In this way, the fund was not “left holding the bag” when the alleged fraud was

revealed. Id. (quoting In re McKesson HBOC Sec. Litig., 97 F. Supp. 2d 993, 996–97

(N.D. Cal. 1999)).    As a result, the FIFO method “grossly inflate[d]” the fund’s

damages calculation, rendering the millions claimed in losses illusory. Id. at *4.

      By and large, the Court agrees that a standard LIFO approach is the

appropriate measure for determining which prospective lead plaintiff has the largest

approximate loss on the facts and circumstances presented. In this respect, the Court

follows the weight of authority within this Circuit.

                     II.A.2.b. Movants’ Losses

      Even using a LIFO methodology, however, Movants offer competing

calculations of who suffered the largest approximate loss.

      Mr. Antosca presents his calculations of net expenditures and approximate loss

under which he claims the largest financial stake in this litigation:




                                          18
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 19 of 30. PageID #: 888




         Movant               Net Funds Expended             Approximate Loss

        Mr. Antosca                 $786,249.00                 $758,716.50

         Mr. Baron                  $490,907.16                 $484,192.16

        Dr. Phelps                  $340,350.22                 $585,642.43

(ECF No. 16, PageID #473.)

      Mr. Baron proposes the following:

                                                                  Modified LIFO
      Movant          Net Expenditure          LIFO Losses
                                                                     Losses

    Mr. Antosca          $786,252.00           $785,719.50             $785,719.50

     Mr. Baron           $355,875.05           $354,081.04             $484,192.16

     Dr. Phelps          $274,479.50           $588,642.20             $401,579.15

(Baron ECF No. 10, PageID #217.) Mr. Baron’s table reflects his modified LIFO losses

and corrections he made in his reply brief. Further he omits options transactions,

which he says “is customary[.]” (ECF No. 19, PageID #486; id., n.3.)

      Finally, Dr. Phelps identifies Movants’ net expenditures and losses as:

         Movant               Net Funds Expended             Approximate Loss

        Mr. Antosca                 $786,249.00                 $785,716.50

         Mr. Baron                  $492,643.82                 $490,907.16

        Dr. Phelps                  $629,938.35                 $585,642.43

(ECF No. 15, PageID #449.)

      No matter how Movants count, Mr. Antosca has the largest approximate loss,

even accounting for variation between their respective calculations.



                                          19
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 20 of 30. PageID #: 889




                     II.A.2.c. Applying Dura Pharmaceuticals

       This result likely holds even applying Dura Pharmaceuticals at this stage. By

way of background, in 2015 the Supreme Court held that where a shareholder buys

a company’s stock, then sells it for a lower price, that selling shareholder cannot

recover losses when the company later makes a corrective disclosure because the

corrective disclosure did not cause the loss on that particular sale. See Dura Pharms.,

544 U.S. at 345–46. Lower courts have conflicting views on whether to apply Dura

Pharmaceuticals to loss calculations for determining a lead plaintiff. See, e.g., City of

Sunrise Firefighters’ Pension Fund v. Citigroup, Inc., Nos. 20-cv-9132, 20-cv-3573,

20-cv-10360, 2021 WL 396343, at *3–4 (S.D.N.Y. Feb. 4, 20201) (collecting cases).

The Sixth Circuit has yet to address the issue, and some district courts within this

Circuit decline to take this approach. See, e.g., Owens, 2020 WL 6873421, at *7 (citing

Blitz v. AgFeed Indus., Inc., No. 3:11-0992, 2012 WL 1192814, at *4 (M.D. Tenn. Apr.

10, 2012)) (“Most courts in the Sixth Circuit do not adopt the Dura analysis to

calculate financial interest at the lead plaintiff stage.”).

       In the Court’s view, however, Dura Pharmaceuticals should apply at the lead

plaintiff stage based on the plain language of the statute. The Reform Act directs the

Court to select a lead plaintiff “with the largest financial interest in the relief sought

by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb) (emphasis added). Mindful that a

district court has discretion to use a methodology appropriate in the particular

circumstances of each case, it is difficult to see how approximating losses that a lead

plaintiff may not recover as a matter of law individually or on behalf of a class

advances the statutory text of or the congressional goals in enacting the Reform Act.


                                            20
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 21 of 30. PageID #: 890




Further, a lead plaintiff with material losses not recoverable under Dura

Pharmaceuticals may subject that person or entity to unique defenses that rebut a

presumption that he, she, or it is the most adequate lead plaintiff.

      In fairness, calculating recoverable loss “at this [early] stage may not always

be so simple,” and certainly is difficult to do without sufficient evidence. See City of

Sunrise Firefighters’ Pension Fund, 2021 WL 396343, at *3. But that is the case

whether applying Dura Pharmaceuticals or not. “Because the lead plaintiff should

be the class member who stands to recover the most from that litigation, courts should

only consider those losses that will actually be recoverable in the class action[.]” Id.

(cleaned up). The facts here, as in many securities class actions, make performing a

calculation pursuant to Dura Pharmaceuticals highly speculative and nearly

impossible, at least on the information available to the Court and without expert

assistance.

               II.A.3. Lax/Olsten Findings and the Rebuttable Presumption

      To summarize the foregoing analysis, using a last-in, first-out methodology and

setting aside a calculation under Dura Pharmaceuticals, the Court finds that the

following person satisfies each of the Lax/Olsten factors:      (1) number of shares

purchased during the class period—Dr. Phelps; (2) number of net shares purchased

during the class period—Dr. Phelps; (3) total net funds expended during the class

period—Mr. Antosca; and (4) approximate loss suffered during the class period—

Mr. Antosca.

      Some courts afford “[a]ll four factors . . . equal weight.” City of Hollywood,

2017 WL 6028213, at *2 (citing Pio v. General Motors Co., No. Civ. 14-11191, 2014


                                          21
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 22 of 30. PageID #: 891




WL 5421230, at *4 (E.D. Mich. Oct. 24, 2014)). Others believe “the fourth factor,

loss,” is “the most important in determining financial interest,” Owens, 2020 WL

6873421, at *10; In re Cardinal Health, 226 F.R.D. at 302 (same). Seeing no statutory

directive to give more weight to any one factor, or for that matter to use any factor in

preference to a determination of the Movant with “the largest financial interest in

the relief sought by the class,” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb), the Court

considers them equally, resulting in equipoise between Mr. Antosca and Dr. Phelps.

Put another way, the record here demonstrates that the plaintiff with the largest

financial interest depends on the methodology, the propriety of which will vary

depending on the course of the litigation. Accordingly, no presumption arises, and

the Court relies on the text of the statute to appoint “as lead plaintiff the member or

members of the purported plaintiff class that the court determines to be most capable

of adequately representing the interests of class members[.]” Id., § 78u4(a)(3)(B)(i).

      II.B. The Movants’ Arguments Against the Others

      Each Movant attacks the others, arguing they are atypical or inadequate to

represent the class. Although no presumption arises on the facts and circumstances

here, Movants’ papers and their interview aid the Court in appointing the member

who is “most capable of adequately representing the” putative class. 15 U.S.C.

§ 78u-4(a)(3)(B)(I).

             II.B.1. Mr. Antosca

      Both Mr. Baron and Dr. Phelps maintain Mr. Antosca cannot serve as lead

plaintiff because he purchased “all of his shares prior [to] the merger,” which in their

view is “problematic” for the class and would make him subject to unique defenses.


                                          22
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 23 of 30. PageID #: 892




(ECF No. 15, PageID #456.)        To support this claim, Mr. Baron cites Ross v.

Abercrombie & Fitch, Co., 257 F.R.D. 435 (S.D. Ohio 2009). But Ross is inapposite.

First, Ross was decided at class certification, which deploys a different standard than

the comparatively lower bar when appointing a lead plaintiff. Instead, Ross engaged

in the required “rigorous analysis into whether the prerequisites of Rule 23 are met.”

Id. at 440. To the extent Mr. Baron cites Ross for the proposition that a pre-merger

shareholder may not be typical of a class because of a “material distinction between”

investors who bought shares pre-merger and those who purchased post-merger, the

Ross Court expressly rejected that argument. Id. at 445 (“Differences in the timing

of stock purchases by class representatives do not make their claims atypical if

plaintiffs allege a common scheme of misrepresentation.”).

      Similarly, Mr. Baron’s reliance on In re Hebron Technology Co., Ltd. Securities

Litigation, Nos. 20 Civ. 4420, 20 Civ. 4746, 2020 WL 5548856 (S.D.N.Y. Sept. 16,

2020), is misplaced. (Baron ECF No. 10, PageID #218.) There, the court disqualified

a potential lead plaintiff due to idiosyncrasies related to that individual’s purchase

after a corrective disclosure, which would have subjected him to a defense that the

misstatements “were really not a factor in the purchasing decision” at all. Id. at *7–8

(quoting George v. China Auto. Sys., Inc., No. 11 Civ. 7533 (KBF), 2013 WL 3357170,

at *6 (S.D.N.Y. July 3, 2013)).    Such a defense would not apply to pre-merger

purchases.

      Dr. Phelps attacks Mr. Antosca by questioning whether his claims are barred

by the settlement agreement in Jennings v. Fairmount Santrol Holdings, Inc.,




                                          23
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 24 of 30. PageID #: 893




No. 1:18-cv-931 (N.D. Ohio May 3, 2019). He argues Mr. Antosca “may be subject to

the release of claims” related to a class action brought in connection with the merger

that created Covia. (Id., PageID #456.) That release, Dr. Phelps argues, required

Mr. Antosca to release all claims “related to any disclosures (or lack thereof) to

Fairmount Santrol’s stockholders concerning” the merger that created Covia,

including all claims under the securities laws. (Id.)

      But the Jennings settlement relates to the merger, not to securities claims. It

specifically provides for the release of “all claims of every nature” brought by a

shareholder and “related to any disclosures (or lack thereof) to Fairmount Santrol’s

stockholders concerning the Merger and any fiduciary-duty claims concerning the

decision to enter into the Merger . . . .” (Jennings ECF No. 30-3, PageID #1215.) The

release continues:    “for avoidance of doubt, the Released Claims shall not

include . . . any claims under the federal securities laws that do not arise out of, or

relate to” the merger. (Id.) Accordingly, even if Mr. Antosca were a party to this

settlement, the release relates to the merger, not to this litigation—which involves

alleged statements and omissions related to the company’s financial performance,

products, and statements to the markets and investors.

      Finally, Mr. Baron and Dr. Phelps raise several other issues with Mr. Antosca,

including speculation about the class period being shortened “for whatever reason”

(ECF No. 15, PageID #457) and accusations that his certification is inaccurate (id.,

PageID #455). As to the former, there is little basis for this conjecture at this

juncture. As for the latter, none of the cases Dr. Phelps offers as examples requires




                                          24
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 25 of 30. PageID #: 894




disqualifying Mr. Antosca here. In one case, the court disqualified a potential lead

plaintiff for overstating its losses after the movant failed to correct mistakes, even

after the court provided an opportunity to do so. Irving Firemen’s Relief & Ret. Fund

v. Tesco PLC, Nos. 14 Civ. 8495 (RMB); 14 Civ. 8696 (RMB); 14 Civ. 9757 (RMB); 14

Civ. 9927 (RMB); 14 Civ. 10020 (RMB), 2015 WL 1345931, at *3 (S.D.N.Y. Mar. 19,

2015). In another, the court disqualified a movant for making “exaggerated loss

totals” that were “no slight error” and “struck at the core of the Reform Act’s lead

plaintiff inquiry: determining which movant holds the largest financial stake in the

litigation.” Karp v. Diebold Nixdorf, Inc., Nos. 19 Civ. 6180 (LAP), 19 Civ. 6514 (LAP),

2019 WL 5587148, at *6 (S.D.N.Y. Oct. 30, 2019). That potential lead plaintiff made

“an error of some 34%” when calculating total loss. Id.

      Indeed, “a substantial degree of carelessness” may cast doubt on a movant’s

ability to represent the class. See Tomaszewski v. Trevenea, Inc., 383 F. Supp. 3d 409,

414 (E.D. Pa. 2019) (noting that the potential lead plaintiff conceded errors based on

massaging data that resulted in overstating total losses by some $500). Taken to an

extreme, such errors may demonstrate a willingness to make false statements under

oath that are disqualifying. Camp v. Qualcomm Inc., No. 3:18-cv-1208, 2019 WL

3554798, at *2 (S.D. Cal. Aug. 5, 2019). Unlike the authorities on which Dr. Phelps

relies, Mr. Antosca’s claimed errors contain at most minor mathematical mistakes

that present only a de minimis concern about his ability to serve as lead plaintiff. In

fact, none of the errors Movants complain about regarding one another give rise to

any concern about the suitability of any to serve as the lead plaintiff.




                                          25
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 26 of 30. PageID #: 895




               II.B.2.     Mr. Baron

      In turn, Mr. Antosca and Dr. Phelps argue Mr. Baron should not be appointed

lead plaintiff.    (ECF No. 16, PageID #474–76; ECF No. 15, PageID #457–60.)

Mr. Antosca argues that Mr. Baron’s certification raises a question of whether he is

suing on his own behalf, or not. (Id., PageID #475.) Dr. Phelps makes a more full-

throated argument against appointing Mr. Baron lead plaintiff contending that,

because Mr. Baron engaged in options transactions and short selling, he is unlike

most long-term investors that would constitute the class and that he may have also

profited from Covia’s bankruptcy. (ECF No. 15, PageID #457–60.)

       Mr. Baron responds that their attacks on him are “specious” and should be

disregarded.      (ECF No. 19, PageID #488–89.)      During his interview, Mr. Baron

clarified that he traded on his own behalf in his personal investment account. As for

Dr. Phelps’ attack, Mr. Baron responds that his complaint seeks to recover for all who

traded “securities,” which would include recovery for traders who bought common

stock or options. (Id., PageID #490.) Mr. Baron advocates for ignoring his options

positions, arguing that he “also traded in and had substantial losses from common

stock transactions.” (Id., PageID #491.) Instead, he says whatever “the nuances of

[his] trading strategy” were regarding options contracts, he also held common stock

“at all relevant times” and, therefore, was not a short seller. (Id.)

      If a movant only trades in options where the majority of the class holds common

stock, legitimate questions may arise whether the movant could adequately represent

the class. See, e.g., In re Bank One S’holders Class Actions, 96 F. Supp. 2d 780, 783–

84 (N.D. Ill. 2000) (noting that a hedge fund was not an appropriate lead plaintiff


                                           26
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 27 of 30. PageID #: 896




because it “engaged in extensive day trading, first shorting Bank One stock” and then

“buying to cover the short position”). In other instances, short sellers may be uniquely

vulnerable to certain defenses. See, e.g., Zlotnick v. Tie Comms., 836 F.2d 818, 823–24

(3d Cir. 1988) (declining to presume fraud-on-the-market reliance for a short seller).

But Mr. Baron points out he engaged in both options trading and more conventional

long-term investing. (ECF No. 19, PageID #491.) Engaging in both types of trades

does not render a movant incapable of representing the class per se.          See, e.g.,

Goldstein v. Puda Coal, Inc., 827 F. Supp. 2d 348, 355 (S.D.N.Y. 2011) (declining to

deny a presumptive lead plaintiff’s motion because it “traded in both common stock

and options during the class period”).

                II.B.3.    Dr. Phelps

      Mr. Antosca and Mr. Baron argue Dr. Phelps should not be appointed lead

plaintiff either, although less forcefully than they attacked each other. (ECF No. 16,

PageID #474–76; Baron ECF No. 10, PageID #219.)            Mr. Antosca again argues

Dr. Phelps failed to provide enough detailed information about himself, as required

by the Reform Act. (ECF No. 16, PageID #474–75.) Mr. Baron abandoned his

primary argument against Dr. Phelps. (See Baron ECF No. 19, PageID #485 n.1.)

Between his papers and interview, the Court finds that Dr. Phelps has provided

enough information to be considered for appointment as lead plaintiff and that, at the

end of the putative class period, Dr. Phelps retained approximately 724,400 Covia

shares. (Id.)




                                          27
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 28 of 30. PageID #: 897




      II.C. Presumptive Lead Plaintiff

      In the end, these arguments do not definitively confirm or exclude anyone as

the lead plaintiff. In similar circumstances, some courts refuse to appoint any lead

plaintiff, opting instead to request a hearing absent “a resolution by plaintiffs and

their chosen counsel.” See In re Century Bus. Servs. Sec. Litig., 202 F.R.D. 532, 541

(N.D. Ohio 2001). Others opt for multiple lead plaintiffs. See, e.g., In re Fuwei Films

Sec. Litig., 247 F.R.D. 432, 439 (S.D.N.Y. 2008) (noting that “[t]here is no

presumption” in the Reform Act “that co-lead plaintiffs are better than one lead

plaintiff”). In the Court’s view, each approach threatens to create administrative and

case management problems from the outset. Moreover, no one has advocated for co-

lead plaintiff status. Accordingly, based on the record as a whole and the arguments

of each Movant, the Court will appoint the lead plaintiff who “the court determines

to be most capable of adequately representing the interests of class members in

accordance with” the Reform Act. 15 U.S.C. § 78u-4(a)(3)(B)(i).

      For the following reasons, the Court appoints Dr. Phelps as the lead plaintiff.

By two measures using the Lax/Olsten factors, Dr. Phelps has the largest financial

interest. Additionally, his losses represent a larger share of his investment portfolio

than the other Movants and a relatively larger share of his total net worth. For each

of these reasons, he has strong incentives to pursue relief. Of the three Movants,

Dr. Phelps is the most typical or representative of the likely putative class members.

Unlike Mr. Antosca, he purchased shares pre- and post-merger, and unlike Mr. Baron

he did not trade extensively in options, puts, calls, or other exotic investment vehicles.

Dr. Phelps is not subject to potential compliance concerns with his employer, as Mr.


                                           28
       Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 29 of 30. PageID #: 898




Antosca and Mr. Baron may be given their employment in firms involved in the

markets.

         Finally, the Court is mindful of a central goal Congress sought to achieve in

enacting the Reform Act and its lead plaintiff provision in particular: replacing class

litigation driven by lawyers with a lead plaintiff who will direct and control counsel

and the litigation. None of the Movants is a professional plaintiff. Of the three,

however, the Court finds that Dr. Phelps displayed the greatest independence from

counsel.    He interviewed multiple firms and did so quickly, and he showed the

greatest willingness to engage with counsel and the litigation process to benefit the

class as a whole.

         For all these reasons, the Court finds that Dr. Phelps is the plaintiff “most

capable of adequately representing the interests of class members” on the facts and

circumstances of this case based on the record before the Court.

III.     Appointing Counsel

         The Reform Act permits the lead plaintiff, once appointed, to “select and retain

counsel to represent the class,” subject to the Court’s approval.             15 U.S.C.

§ 78u-4(a)(3)(B)(v). Although Dr. Phelps previously performed diligence in selecting

counsel, the Court DIRECTS Dr. Phelps to certify his choice of counsel no sooner

than 7 days from the date of this Order (not before August 9, 2021) and no later than

14 days from the date of this Order (August 16, 2021), unless he requests more time

to do so. In terms of selecting counsel, Dr. Phelps may continue with his current

counsel or make a change as he sees fit, subject to Court approval. For Dr. Phelps to

certify his choice of counsel, he should email the Court.


                                            29
    Case: 1:20-cv-02744-JPC Doc #: 42 Filed: 08/02/21 30 of 30. PageID #: 899




                                 CONCLUSION

      For the foregoing reasons, the Court CONSOLIDATES Baron v. Deckard,

No. 1:21-cv-238, into Plagens v. Deckard, No. 1:20-cv-2744, GRANTS Dr. Phelps’

motion for appointment as lead plaintiff (ECF No. 8), and DENIES Mr.

Antosca’s, Mr. Baron’s, and Mr. Palmer’s motions for the same (ECF No. 6; Baron

ECF No. 5, ECF No. 7). All future filings should only be in Plagens v. Deckard, No.

1:20-cv-2744.   Following appointment of counsel, the Court will enter a

preliminary scheduling order.

      SO ORDERED.

Dated: August 2, 2021




                                             J. Philip Calabrese
                                             United States District Judge
                                             Northern District of Ohio




                                        30
